Citation Nr: 0335371	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  96-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a stroke.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left ankle, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
SFW of muscle group XIII of the right leg with retained 
metallic foreign body, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for residuals of a 
SFW of muscle group XII of the left leg with retained 
metallic foreign body, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) prior to October 25, 1999.

(The issue of entitlement to Dependent's Educational 
Assistance under Chapter 35 of the United States Code will be 
the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The veteran submitted a substantive appeal in regard to 
several of the issues on appeal in May 1999.  At that time he 
requested that he be afforded a Travel Board hearing in his 
case.  Nevertheless, the veteran withdrew his request for 
hearing in August 2000.  See 38 C.F.R. § 20.704(e) (2003).  

The Board notes that, by a May 2000 rating decision, the 
veteran was granted entitlement to service connection for 
prostate cancer and assigned a 100 percent disability 
evaluation, effective from October 25, 1999.  The 100 percent 
rating was noted to be temporary, in accordance with 
pertinent regulations, and it was concluded that this 
disability would be evaluated at a future date to determine 
if a permanent rating was in order.  At that time, the 
veteran was also granted entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i)(1) (2003) because of the 100 percent 
rating for the prostate cancer and an existing 60 percent 
combined disability rating for other service-connected 
disabilities.  This was noted in the May 2000 rating 
decision.

The veteran was afforded a VA examination in May 2002 in 
regard to his prostate cancer disability.  In a rating 
decision also dated in May 2002 the veteran's 100 percent 
rating was continued.  The rating decision further stated 
that the evidence of record did not warrant consideration of 
special monthly compensation.  The rating decision did not 
include a listing of all the veteran's service-connected 
disabilities and their respective disability ratings, to 
include the prior grant of special monthly compensation.

The veteran submitted a statement in May 2002 wherein he 
challenged the rating decision's conclusion that he was not 
entitled to special monthly compensation.  He specifically 
cited to 38 C.F.R. § 3.350(i)(1) and noted that the decision 
must have contained an error.  A statement to this effect was 
also submitted by the veteran's representative in June 2002.

The Board believes that there is confusion in this matter as 
it does not appear that the veteran's previous entitlement to 
special monthly compensation, under 38 U.S.C.A. § 1114(s) and 
38 C.F.R. § 3.350(i)(1), was terminated by the RO.  Rather, 
it appears that the shortened rating decision used in May 
2002 simply failed to show the continued entitlement to the 
special monthly compensation.  Thus, the Board finds that the 
May and June 2002 submissions do not constitute a notice of 
disagreement unless the intent was to appeal the decision 
based on the theory of a different entitlement to special 
monthly compensation, or based on the RO's actual termination 
of the entitlement without specifically noting it in the 
claims file.  This Board's view that the May 2002 rating 
decision merely contained a misstatement as to entitlement is 
supported by a January 2001 rating decision where the RO made 
the same comment about lack of entitlement to special monthly 
compensation, yet specifically identified continued 
entitlement under 38 U.S.C.A. § 1114(s) at the end of the 
rating decision.  In order to clarify this matter, the issue 
of continued entitlement to special monthly compensation is 
referred back to the RO for any action as may be necessary.  
If the benefit was indeed terminated by the May 2002 action, 
a statement of the case should be issued.

The Board also notes that, with the award of a 100 percent 
schedular rating, effective from October 25, 1999, the claim 
for TDIU is rendered moot, at least from that date forward.  
38 C.F.R. § 4.16 (2003) (a total rating based on individual 
unemployability may be awarded only when the schedular rating 
assigned is less than 100 percent).  Nevertheless, the 
veteran's claim for TDIU was pending well before the award of 
the 100 percent rating.  Consequently, the Board will address 
this issue, but only with respect to entitlement prior to the 
effective date of the 100 percent schedular rating.  Id.  


REMAND

The Board notes that the veteran's claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 has been pending for a 
significant period of time.  The Board regrets that a remand 
is required in this case and will cause further delay in the 
final adjudication of this issue; however, the Board is 
unable to conduct its appellate review of this issue based on 
the record as it now stands.

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, during 
the pendency of the veteran's underlying claim for 
entitlement to benefits.  VA has also issued final 
regulations to implement these statutory changes, which 
regulations are applicable to the veteran's claim.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)); VAOPGCPREC 7-03.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.  The veteran was 
never provided notice of the VCAA, or VA's duty to provide 
notice and duty to assist as part of the development of his 
claim.

The regulations implementing the VCAA, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court) has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  Accordingly, the 
veteran must be informed of the specific information or 
evidence necessary to substantiate his claim for compensation 
under 38 U.S.C.A. § 1151, increased evaluations for his 
service-connected disabilities at issue, as well as his claim 
for entitlement to TDIU.  A simple notice to the veteran that 
he must provide evidence that a service-connected disability 
has worsened is not sufficient notice to advise the veteran 
as to what evidence he needs to submit to substantiate his 
claim for increased ratings.  The notice must contain 
sufficient information for the veteran to understand what 
evidence is necessary to show that his specific service-
connected disabilities warrant an increased evaluation.

In a decision promulgated in September 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a § 5103 notice.  

In regard to the veteran's claim for compensation under 
38 U.S.C.A. § 1151, the veteran was originally evaluated by 
VA for complaints of right-sided numbness in July 1989.  A VA 
discharge summary for the period from July 11, 1989, to July 
14, 1989, notes that the veteran was to be followed by his 
private physician after discharge.  The physician was 
identified as H. B. Betton, M.D.  The records from Dr. Betton 
should be obtained and associated with the claims file.  The 
veteran was receiving treatment from a private physician at 
the time he presented to VA for treatment of his right-sided 
numbness.  The private treatment records may be relevant to 
evaluating the veteran's claim for compensation under 
38 U.S.C.A. § 1151.

The Board notes that the veteran was identified as being in 
receipt of Social Security Administration (SSA) disability 
benefits.  It is likely that the disability benefits are 
based on residuals of the veteran's stroke; however, the 
Board cannot be certain without having the records for 
review.  Accordingly, the SSA must be contacted and a copy of 
the administrative decision granting benefits and the 
underlying medical evidence must be obtained and associated 
with the claims file.

The Board further notes that the veteran has not been 
afforded a VA examination in conjunction with his claim since 
October 1998.  Consequently, new VA examinations are required 
to evaluate the current status of the veteran's claimed 
disabilities.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 C.F.R. § 3.159 (2003) 
are fully complied with and 
satisfied.  The veteran should be 
specifically told of the information 
or evidence he should submit with 
respect to each claim, if any, and 
of the information or evidence that 
VA will obtain with respect to each 
claim.  38 C.F.R. § 3.159.  He 
should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), 
if applicable.  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated him for his 
service-connected disabilities since 
September 1997.  He should also be 
requested to identify any source 
that may have evidence supportive of 
his claim that VA medical treatment 
caused his stroke in 1989.  After 
securing the necessary releases, the 
RO should obtain those records that 
have not been previously secured, 
especially any VA treatment records.

3.  The SSA should be contacted and 
the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim should be 
requested.

4.  After completion of these 
actions, the veteran should be 
afforded an orthopedic examination 
to assess the current disability 
status regarding his disabilities 
related to his SFWs.  The claims 
file and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished and 
any such results must be included in 
the examination report.  Each 
service-connected disability of the 
left ankle, muscle group XIII of the 
right leg and muscle group XII of 
the left leg should be evaluated.  
Range of motion studies must be 
conducted where appropriate and all 
functional losses should be 
identified, especially with respect 
to affected joints, such as pain on 
use, weakness, incoordination, 
fatigability, atrophy, etc., that 
can be attributed to the veteran's 
service-connected disabilities, as 
opposed to being a residual from his 
stroke.

5.  The veteran should be afforded a 
VA psychiatric examination in order 
to determine the severity of his 
service-connected PTSD.  All 
necessary tests and studies, 
including appropriate psychological 
studies (if determined to be 
necessary by the psychiatrist), 
should be conducted in order to 
identify and describe the 
symptomatology attributable to the 
veteran's service-connected 
disability.  The report of 
examination should contain a 
detailed account of all 
manifestations of the disability 
found to be present.  The examiner 
must also comment on the extent to 
which the veteran's disability 
affects occupational and social 
functioning and the veteran's 
ability to obtain and maintain 
substantially gainful employment.  
The psychiatrist should be asked to 
review the record regarding all 
orthopedic, skin, and psychiatric 
service-connected disabilities and 
provide an opinion as to the 
combined effect of these 
disabilities on employability prior 
to October 25, 1999.  (The claims 
file with a copy of this remand must 
be made available to the examiner 
for review in conjunction with the 
examination.)

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

